—In an action, inter alia, to recover damages for breach of contract, the defendant Scott Ostro and his attorney, Eric B. Schultz, appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated March 6, 1997, as imposed sanctions against them.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in concluding that the conduct of the defendant Scott Ostro and his attorney was frivolous within the meaning of 22 NYCRR 130-1.1 and in imposing sanctions against them (see, Matter of Mancini v Mancini, 245 AD2d 519; Somma v Wehrle, 245 AD2d 284). Miller, J. P., Joy, Altman and McGinity, JJ., concur.